DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11-04-2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All of the foreign patent documents in the 11-04-2019 IDS have been lined through because copies of the documents were not provided. Only Espacenet abstracts were filed.

Claim Interpretation
The pressures recited in claims 4 and 7 are interpreted as absolute pressures (rather than gauge pressures) in light of the specification (page 6, lines 31-35 and page 11, Example 1A).
In claim 14, the phrase “the oxide ceramic material is coloured” is being interpreted in view of the special definition given in the specification at page 8, lines 24-34.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The first portion of claim 1 recites “Process for the production of a dental restoration, in which an oxide ceramic material…”.  The first portion of claim 16 recites “Process of using an oxide ceramic material for the production of a dental restoration, in which the oxide ceramic material…”.  The remainder of the claims 16 is verbatim of claim 1.  The rearrangement of “oxide ceramic material” in the preambles of claims 1 and 16 does not constitute a difference in scope between the two claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear because it lacks a proper transitional phrase (i.e., “comprising”, “consisting of”, “consisting essentially of”).  See MPEP 2111.03.  It is unclear where the preamble ends and the body of the claim begins.  This is further unclear because all of the steps are recited passively, and thus it is unclear if they are positive, required steps of the claimed process.  For purposes of examination, all of the claimed steps will be interpreted as required.
Claim 9 recites “an oxygen-containing atmosphere” in lines 1-2.  However claim 8, from which claim 9 depends, already recites “an oxygen-containing atmosphere”.  It is unclear if claim 9 is referring back to this same element from claim 8, or if it is reciting an additional oxygen-containing atmosphere.  For purposes of examination, the limitation in claim 9 will be interpreted to refer back to the same element from claim 8.
Claim 9 recites the limitation "the heating chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is unclear because it lacks a proper transitional phrase (i.e., “comprising”, “consisting of”, “consisting essentially of”).  See MPEP 2111.03.  It is unclear where the preamble ends and the body of the claim begins.  This is further unclear because all of the steps are recited passively, and thus it is unclear if they are positive, required steps of the claimed process.  For purposes of examination, all of the claimed steps will be interpreted as required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5, 8-10, 12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi ‘321 (US 2009/0029321 A1).
Regarding claim 1, Hayashi ‘321 teaches a process for the production of a dental restoration (¶ [0003], [0018], [0073]), in which an oxide ceramic material (¶ [0031], [0074], [0098]-[0100])
is subjected to a first heat treatment (degreasing - ¶ [0177]-[0181], and/or “the sintering atmosphere may be a depressurized atmosphere at the outset”, ¶ [0195])
is subjected to a second heat treatment (“heat treatment in an oxidant atmosphere (e.g., air)…or under the presence of a gas such as nitrogen gas, an argon gas and the like, or “the sintering atmosphere…may be changed to an inert atmosphere in the middle of the sintering step”, ¶ [0195])
is cooled (¶ [0200])
wherein the heat treatment in step (a) is effected at lower pressure than the heat treatment in step (b) (¶ [0179], ¶ [0194], [0195]).
Regarding claim 2, Hayashi ‘321 further teaches in step (a) the oxide ceramic material is heated to a temperature which lies in the range of from 1100 to 1600°C (¶ [0198]).
Regarding claim 4, Hayashi ‘321 further teaches the heat treatment in step (a) is effected at a pressure of less than 200 mbar (¶ [0179], or ¶ [0194]-[0195]).
Regarding claim 5, Hayashi ‘321 further teaches in step (b) the oxide ceramic material is (b1) optionally further heated and (b2) held and sintered at a constant temperature in the range of from 1100 to 1700°C (¶ [0198], [0204]).
Regarding claim 8, Hayashi ’321 further teaches the heat treatment in step (b) is effected in an oxygen-containing atmosphere (¶ [0194]).
Regarding claim 9, Hayashi ‘321 further teaches the oxygen-containing atmosphere comprises air, oxygen-enriched air, or oxygen and flows through a heating chamber during step (b) discontinuously or continuously (¶ [0194]).
Regarding claim 10, Hayashi ‘321 further teaches in step (a) the oxide ceramic material is heated to a temperature which lies 0 to 500 K below the temperature or temperature range at or in which the oxide ceramic material is held in step (b) (¶ [0180] and [0198], or [0198]).
Regarding claim 12, Hayashi ‘321 further teaches the oxide ceramic material is based on zirconia (¶ [0031], [0099]-[0100]).
Regarding claim 15, Hayashi ‘321 further teaches the dental restoration is an abutment (¶ [0018], [0073]-[0074]).
Regarding claim 16, Hayashi ‘321 teaches a process of using an oxide ceramic material (¶ [0031], [0074], [0098]-[0100]) for the production of a dental restoration (¶ [0003], [0018], [0073]), in which the oxide ceramic material 
is subjected to a first heat treatment (degreasing - ¶ [0177]-[0181], and/or “the sintering atmosphere may be a depressurized atmosphere at the outset”, ¶ [0195])
is subjected to a second heat treatment (“heat treatment in an oxidant atmosphere (e.g., air)…or under the presence of a gas such as nitrogen gas, an argon gas and the like, or “the sintering atmosphere…may be changed to an inert atmosphere in the middle of the sintering step”, ¶ [0195])
is cooled (¶ [0200])
wherein the heat treatment in step (a) is effected at lower pressure than the heat treatment in step (b) (¶ [0179], ¶ [0194], [0195]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘321 (US 2009/0029321 A1) in view of Dittman ‘582.
Regarding claim 3, Hayashi ‘321 teaches heating the oxide ceramic material in step (a), but is silent regarding a heating rate.  In analogous art of sintering zirconia dental restorations, Dittman ‘582 suggests heating an oxide ceramic material for heat treatment at a heating rate of 10 K/min (¶ [0065]-[0066]).  It is noted that Dittman ‘582 is heating a zirconia ceramic to a temperature range in line with that of Hayashi ‘321.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi ‘321 by heating the oxide ceramic material in step (a) at a heating rate of 10 K/min, which is in the claimed range, as suggested by Dittman ‘582, as a substitution of known heating rates for heat treating zirconia dental restorations.

Claim(s) 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘321 (US 2009/0029321 A1).
Regarding claim 6, Hayashi ‘321 further teaches that the holding in step (b2) is effected for 1 to 60 minutes (¶ [0202] - wherein the claimed range overlaps the range disclosed by Hayashi ‘321).
Regarding claim 7, Hayashi ‘321 is silent regarding step (b) being effected specifically at a pressure of more than 500 mbar in ¶ [0194]-[0195].  However, in an example of providing a second heat treatment under a gas atmosphere, the pressure is set to atmospheric pressure, which is more than 500 mbar (¶ [0249]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hayashi ‘321 by effecting the heat treatment in step (b) at a pressure of more than 500 mbar as a known pressure for effecting a second heat treatment step, as suggested by Hayashi ‘321. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize atmospheric pressure, which is more than 500 mbar, because additional use of pressure regulating equipment would not be required.
Regarding claim 11, Hayashi ‘321 teaches cooling after sintering (¶ [0200]), but is silent regarding a specific temperature to which the oxide ceramic material is cooled.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the oxide ceramic material to a low enough temperature for handling in subsequent steps (¶ [0205]) and eventually for use as a dental implant (Abstract).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool to a range of approximately room temperature to body temperature, or about 20°C to about 37°C, which falls in the claimed range.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘321 (US 2009/0029321 A1) in view of Ritzberger ‘397 (US 2015/0191397).
Regarding claim 13, Hayashi ‘321 teaches zirconia as described above but is silent regarding the zirconia being stabilized with Y2O3, CeO2, MgO, and/or CaO.  In analogous art of zirconia materials for dental implants, Ritzberger ‘397 suggests that zirconias stabilized with Y2O3, CeO2, MgO, and/or CaO are advantageous over pure zirconia because the addition of these oxides lowers the tetragonal to monoclinic transformation temperature, and the material exhibits a transformation toughening mechanism which acts to resist crack propagation and enhances strength and fracture toughness (¶ [0002]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi ‘321 by utilizing zirconia stabilized with Y2O3, CeO2, MgO, and/or CaO for the benefit of utilizing a zirconia which minimizes crack propagation and enhances strength and fracture toughness, as suggested by Ritzberger ‘397.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘321 (US 2009/0029321 A1) in view of Holand ‘181 (US 2008/0303181 A1).
Regarding claim 14, Hayashi ‘321 is silent regarding the oxide ceramic material being coloured.  In analogous art of oxide ceramic materials for dental restorations, Holand ‘181 suggests utilizing oxide ceramic materials that is colored for the benefit of matching a patient’s situation for an aesthetic tooth reconstruction (¶ [0002], [0006], [0040], [0057]-[0060]; claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi ‘321 by utilizing oxide ceramic material that is coloured for the benefit of matching a patient’s situation for an aesthetic tooth reconstruction, as suggested by Holand ‘181.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741